DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Claims 1-14 are pending for examination.

Election/Restrictions
3.      Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I. Claims 1-10 are drawn to memory device, classified in class G11C, subclass 7/1021.
          Group II. Claims 11-14 are drawn to method of operating a memory device, classified in class G11C, subclass 13/004. 
         The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product such as nonvolatile memories. 
4.       If the Applicant elects Group I (Claims 1-10), then the Applicant is further required to elect one of the following patentably distinct species:           Species I-A.  Claims 1-8 are drawn to a memory device comprising: a memory cell array including a plurality of memory cells, and a plurality of bit lines connected to the plurality of memory cells; and a memory controller configured to read data corresponding to a threshold voltage of a selected memory cell connected to a selected bit line among the plurality of bit lines, input a first charging current to the selected bit line during a first period of time, and input a second charging current lower than the first charging current to the selected bit line during a second period of time, after the first period of time, when the threshold voltage of the selected memory cell is higher than a reference voltage (as shown in claim 1).
           Species I-B.  Claims 9-10 are drawn to a memory device comprising: a memory cell array including a plurality of memory cells connected to a plurality of bit lines, each of the plurality of memory cells having one of a first threshold voltage and a second threshold voltage lower than the first threshold voltage; and a memory controller configured to simultaneously charge a first bit line connected to a first memory cell having the first threshold voltage and a second bit line connected to a second memory cell having the second threshold voltage, and simultaneously charge the first bit line and the second bit line by inputting a first charging current to the first bit line and inputting a second charging current different from the first charging current to the second bit line (as shown in claim 9).
         The above species of Group I are independent or distinct because the species I-A and I-B recite memory controller configured to have different reading and charging operations on memory cells and bit lines as shown (highlighted in bold) in the claims above. In addition, these species are not obvious variants of each other based on the current record.
5.     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
6.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
         a)    the inventions have acquired a separate status in the art in view of their different classification;
         (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
         (c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies and/or search queries);
         (d)    the prior art applicable to one invention would not likely be applicable to another invention;
         (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827